DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-14, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Rozwadowski (US PG Pub 20160228654 A1) in view of Thornton (US PG Pub 20150165123A1).
Regarding Claim 1, Rozwadowski discloses a disposable injection needle (Fig. 6, Fig. 9, and Fig. 18) including: a needle mount (Fig. 9, hub 2) provided with a tube needle (Fig. 9, needle 11) that extends axially therethrough; a first sleeve (Fig. 9, housing 3), one end of which is suitable for connecting to one end of the needle mount (Fig. 9, hub 2) to form receiving space (See Examiner’s Annotated Figure 1 below) between the first sleeve (Fig. 9, housing 3) and the needle mount (Fig. 9, hub 2), and the other end of which is provided with a first opening (fig. 6, distal surface 3a); a second sleeve (Fig. 9, protective shield 4), one end of which is located inside the receiving space (See Examiner’s Annotated Figure 1 below), and the other end of which having a second opening (Fig. 9, distal surface 5a) extends out from the first opening (Fig 9), wherein part of the second sleeve (Fig. 9, protective shield 4) is provided in an axially slideable manner (paragraph [0158]) inside the receiving space (See Examiner’s Annotated Figure 1 below), and the tube needle (Fig. 3, needle 11) is adapted to protrude through the second opening (Fig. 18); an elastic element (Fig. 9, spring 6) adapted to provide elastic force for the second sleeve (Fig. 9, protective shield 4) to move axially toward outside the receiving space (See Examiner’s Annotated Figure 1 below), and the second sleeve (Fig. 9, protective shield 4) is adapted to retract inward the receiving space (See Examiner’s Annotated Figure 1 below) based on an external force overcoming the elastic force (paragraph [0158]), so as to expose the tube needle (Fig. 9, needle 11), wherein: the needle mount (Fig. 9, hub 2) is provided with a stop surface (See Examiner's Annotated Figure 4 and paragraph [0128]) and a limit groove (See Examiner's annotated below, the limit groove is the axial length in which element 7 slides axially within element 12) which extends axially; the second sleeve (Fig. 9, protective shield 4) is provided with a limit arm (See Examiner's Annotated Figure 1) comprising a limit face (See Examiner's Annotated Figure 1) and a protruding member (Fig. 9, triggers 7) which protrudes radially, the protruding member (Fig. 9, triggers 7) is adapted to enter the limit groove (See Examiner’s annotated Figure 2 below) with axial relative movement between the first sleeve (Fig. 9, housing 3) and the second sleeve (Fig. 9, protective shield 4); the limit face (See Examiner's Annotated Figure 1) has a first radial location (paragraph [0158]) and a second radial location (paragraph [0168]), and the limit face (See Examiner's Annotated Figure 1) is in the second radial location (paragraph [0168]) in the case that the protruding member (Fig. 9, triggers 7) is in the limit groove (See Examiner’s annotated below); in the first radial location (paragraph [0158]), the limit face (See Examiner's Annotated Figure 1) is adapted to pass axially the stop surface (See Examiner's Annotated Figure 4), and in the second radial location, the limit face (See Examiner's Annotated Figure 1) is adapted to abut against the stop surface (See Examiner's Annotated Figure #) to prevent the second sleeve (Fig. 9, protective shield 4) from moving axially further toward inside the receiving space (paragraph [0158)); and the protruding member (See Examiner’s Annotated Figure 2 below) is a fastener (See Examiner’s Annotated Figure 2 below) which is adapted to hook or abut (paragraph [168]) against one end of the limit groove (See Examiner’s Annotated Figure 2 below) when the protruding member (See Examiner’s annotated Figure 2 below) in the limit groove (See Examiner’s Annotated Figure 2 below) moves toward the first opening (paragraph [0169]).
.

    PNG
    media_image1.png
    586
    751
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    769
    media_image2.png
    Greyscale

But, Rozwadowski does not disclose the location of the limit face is adapted to be changed radially based on elastic deformation of the limit arm.
However, Thornton does teach this limitation. Specifically, Thornton teaches of a limit arm (Fig. 2, elongated arm 410 of Thornton) changes radially based on elastic deformation (Pg. 4, “The elongated arm 410 and the positioning for the first engagement feature 411 and the second engagement feature 412 provide the activation tabs with flexible characteristics allowing the positioning of the first engagement feature 411 and the second engagement feature 412 to compress.” of paragraph [0038] of Thornton) of the limit arm (Fig. 2, elongated arm 410 of Thornton) to provide a flexible characteristic allowing the positioning of engagement features to compress and later engage a stop surface (Fig. 11, locking mount 322 and see Pg. 4, paragraph [0038] of Thornton). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Rozwadowski by incorporated the teachings of Thornton in order to provide a limit arm (Fig. 2, elongated arm 410 of Thornton) with flexible characteristic allowing the positioning of engagement features to compress and later engage a stop surface (Fig. 11, locking mount 322 and see Pg. 4, paragraph [0038] of Thornton).

Regarding Claim 3, Rozwadowski further discloses the disposable injection needle according to claim 2, wherein: the end of the limit arm (Examiner's Annotated Figure 3 below) has a limit block (See Examiner's Annotated Figure 3 below) and the fastener (Examiner's Annotated Figure 2 above), wherein the fastener (Examiner's Annotated Figure 2 above) protrudes radially outward, the limit block (See Examiner's Annotated Figure 3 below) extends circumferentially or substantially circumferentially on both sides of the fastener (See Examiner’s Annotated Figure 3 below), the end face of the limit block (See Examiner's Annotated Figure 3 below) in the axial direction constitutes the limit face (Examiner's Annotated Figure 2 above), and the limit face (Examiner's Annotated Figure 2 above) is located outside the limit groove (See Examiner’s Annotated Figure 2 above) in the case that the fastener (see Examiner’s Annotated Figure 2 above) is in the limit groove (See Examiner’s Annotated Figure 2 above).

    PNG
    media_image3.png
    218
    447
    media_image3.png
    Greyscale

Regarding Claim 4, Rozwadowski further discloses the disposable injection needle (Fig. 6 and Fig. 9) according to claim 1, wherein: the second sleeve (Fig. 9, protective shield 4) is further provided with at least one guiding portion that extends radially outward from the body of the second sleeve (Fig. 9, guides 9, are protrusions extending radially outwards from the body of the second sleeve (Fig. 9, protective shield 4) and has detents 7a in figure 20 that are considered the second blocking face.), the needle mount and/or first sleeve (Fig. 9, housing 3) is provided with a guiding engagement portion on the inner wall of the first sleeve (Fig. 6, guiding grooves 17), wherein the guiding portion (Fig. 9, guides 9) engages with the guiding engagement portion (Fig. 6, guiding grooves 17) to guide the axial movement of the second sleeve (Fig. 9, protective shield 4, and paragraph [0126]).
Regarding Claim 5, Rozwadowski further discloses the disposable injection needle according to claim 1, wherein: the stop surface (See Examiner's Annotated Figure 2 above) comprises a step surface (See Examiner's Annotated Figure 2 above) which is perpendicular to the axis and extends radially.
The Examiner notes that step surface extends along the length of the edge portion which extends perpendicular to the axis and extended radially outwards (See Examiner’s Annotated Figure 2 above).
Regarding Claim 6, Rozwadowski further discloses the disposable injection needle according to the claim 5, wherein: the needle mount (Fig. 3, hub 2) is provided with an engaging cylinder (See Examiner’s Annotated Figure 1 above) which comprises a body portion (See Examiner’s Annotated Figure 1 above) and an edge portion (See Examiner's Annotated Figure 2 above), the step surface (See Examiner's Annotated Figure 2 above) is formed at the junction therebetween.
Regarding Claim 7, Rozwadowski further discloses the disposable injection needle according to the claim 6, wherein: the body portion (See Examiner’s Annotated Figure 1 above) of the engaging cylinder (See Examiner’s Annotated Figure 1 above) is provided with the limit groove (See Examiner's Annotated Figure 2 above).
Regarding Claim 8, Rozwadowski further the disposable injection needle (Fig. 9) according to claim 6, wherein: the limit arm (See Examiner's Annotated Figure 1) is adapted to deform radially inward when pressed by the inner wall of the engaging cylinder or that of the first sleeve (housing 3).
The Examiner notes that the limit arm is fully capable of deforming radially inward when pressed by the first sleeve as claim 8 is functional language. Furthermore, the Examiner notes that deformation occurs when materials interact with each other.
Regarding Claim 9, Rozwadowski further discloses the disposable injection needle according to claim 6, wherein: the protruding member (See Examiner's Annotated Figure 2 above) is a fastener (See Examiner's Annotated Figure 2 above, the Examiner notes that the fastener as depicted in the Examiner’s Annotated Figure 2 above shows a pressing slope that extends obliquely outward in the radial direction. Furthermore, the fastener is shown as hooking the limit groove to prevent any possibility or unintentional puncture or injury (Paragraph 0159)) which is provided with a pressing slope (See Examiner's Annotated Figure 2 above) which extends obliquely outward in the radial direction from the end of the fastener (See Examiner's Annotated Figure 2 above).
Regarding Claim 10, Rozwadowski further discloses the disposable injection needle according to claim 9, wherein: the fastener (See Examiner's Annotated Figure 2 above) is further provided with a pressing side-face (See Examiner's Annotated Figure 2 above) which extends axially from the end of the pressing slope (See Examiner's Annotated Figure 2 above) to the second opening (Fig. 9, distal surface 5a).
Regarding Claim 11, Rozwadowski further discloses the disposable injection needle according to claim 10, wherein: the limit groove (See Examiner’s annotated Figure 2 above) extends axially; and the pressing side-face (See Examiner’s annotated Figure 2 above) and the body of the limit arm (See Examiner's Annotated Figure 1) form a hook (See Examiner's Annotated Figure 1 above) which hooks one end of the limit groove (See Examiner’s annotated Figure 2 above) when the fastener (See Examiner's Annotated Figure 1 above) moves toward the first opening.
Regarding Claim 12, Rozwadowski further discloses the disposable injection needle according to claim 4, wherein: the guiding engagement portion (Fig. 9, housing 3) is a slot (Fig. 9, catches 16), which guides the axial movement of the guiding portion (Fig. 9, guides 9), and the guiding engagement portion (Fig. 6, guiding grooves 17) includes the guiding slot (Fig. 6, longitudinal protrusions 27).
Regarding Claim 13, Rozwadowski further discloses the disposable injection needle (Fig. 6 and 9) according to claim 12, wherein: the needle mount (Fig. 9, hub 2) is further provided with an engaging notch (Fig. 9, positioning teeth 15) extending axially, which the guiding slot (Fig. 6, longitudinal protrusions 27) extends into or enters when the first sleeve (Fig. 9, housing 3) is sleeve-jointed to the needle mount (Fig. 9, hub 2), and the guiding engagement portion (Fig. 6, guiding grooves 17) further includes the engaging notch (Fig. 9, positioning teeth 15).
Regarding Claim 14, Rozwadowski further discloses the disposable injection needle according to claim 12, wherein: the first sleeve (Fig. 3, housing 3) has a first blocking face (Fig. 9, abutment surface 26) which defines the first opening (fig. 6, distal surface 3a); the guiding portion (Fig. 9, guides 9) of the second sleeve (Fig. 3, protective shield 4) has a second blocking face (Fig. 20, detents 7a) which is adapted to abut against the first blocking face (Fig. 9, abutment surface 26) of the first sleeve (Fig. 3, housing 3 and paragraph 0131).
Regarding Claim 16, Rozwadowski further discloses the disposable injection needle according to claim 1, further including: a third sleeve (Fig. 3, outer casing 1) which sleeve-joints (paragraph [0077]) the needle mount (Fig. 3, hub 2), the first sleeve (Fig. 3, housing 3) and the second sleeve (Fig. 3, protective shield 4) from outside (paragraph [0075]).
Regarding Claim 17, Rozwadowski further discloses the disposable needle according to claim 16, wherein: a rib/protrustion (The positioning teeth 15 within figure 9 are the ribs or protrusions.) is provided between the first sleeve (Fig. 9, housing 3) and the needle mount (Fig. 9, hub 2), and a second anti-rotating rib/protrusion (The catches 16 within figure 9 are the ribs or protrusions) is provided between the third sleeve (Fig. 3, outer casing 1) and the needle mount (Fig. 3, hub 2).
Regarding Claim 18, Rozwadowski further discloses the disposable injection needle according to claim 4, wherein: the second sleeve (Fig. 9, protective shield 4) is provided with two guiding portions (Fig. 9, guides 9) and two limit arms (See Examiner's Annotated Figure 1 above), wherein the two limit arms (See Examiner's Annotated Figure 1 above) are arranged to be opposite to each other in the radial direction (See Examiner's Annotated Figure 1 above), and the two guiding portions (Fig. 9, guides 9) are arranged to be opposite to each other in the radial direction (paragraph [0124]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-14, 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant states that the prior art does not teach a limit groove that extends axially. However, as indicated by the annotated drawings above the limit groove is an axial groove (as it extends along the longitudinal axis of the device. The protruding member engages the limit groove as it slides within it. (see between Fig. 18 and 19. While Rozwadowski does not explicitly teach the limit arm makes a radial chage to have an inward movement, secondary reference Thornton is used to teach this limitation. Rather than having the element 12 of Rozwadowski expand outward when contacted with the limit arm, the limit arm itself could move inwardly in order to engage the limit groove. Applicant has not provided any specific reasoning as to why Thornton does not teach the limitation. Applicant only broadly states that Thornton does not teach features (a)-(d). Applicant would need to either amend the claims to describe the relationship between the limit arm and the limit groove or provide further explanation as to why the secondary reference of Thornton does not remedy the deficiencies of Rozwadowski.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783